Exhibit 10.10
THE HARTFORD 2010 INCENTIVE STOCK PLAN:
ADMINISTRATIVE RULES
ADOPTED BY THE COMPENSATION AND MANAGEMENT DEVELOPMENT COMMITTEE
OF THE HARTFORD FINANCIAL SERVICES GROUP, INC.
RELATING TO AWARDS FOR KEY EMPLOYEES
Set forth below are the Administrative Rules (“Rules”) which have been adopted
by the Compensation and Management Development Committee (the “Committee”) of
the Board of Directors of The Hartford Financial Services Group, Inc. (the
“Company”) for the administration under The Hartford 2010 Incentive Stock Plan
(the “Plan”) of Awards (as such term is defined in the Plan) for Key Employees
of the Company. These Rules have been adopted in accordance with the Plan which
grants the Committee full discretion and authority to interpret, construe and
administer the Plan and any part thereof. Any or all Rules outlined in this
document may be amended, changed, or suspended by the Committee at any time
without prior notice to Key Employees participating in the Plan. In the event of
any conflict between these Rules and the provisions of the Plan, the Plan shall
prevail. Capitalized terms used herein shall have the meanings specified herein
or assigned by the Plan.

  1.  
Awards to Executives Who Report to the CEO or Who Are Section 16 Executive
Officers: Awards for those executives who report to the Chief Executive Officer
and executive officers as defined in Section 16 of the Act and as designated by
the Board of Directors (collectively “Senior Executive Officers”) shall be made
by the Committee, or by the Committee Chairman subject to subsequent
ratification by the Committee,

  2.  
Awards to Other Key Employees: Pursuant to Section 11(d) of the Plan, and to the
extent not inconsistent with the Plan, the Committee hereby delegates its
authority to the Chief Executive Officer or the Executive Vice President, Human
Resources of the Company (or other person holding a similar position) to grant
Awards (and to determine all matters related thereto) to Key Employees who are
not Senior Executive Officers (as defined above) after the date the Committee
makes its annual Awards of Restricted Units to Key Employees, as follows:

An Award of Restricted Stock or Restricted Units to a Key Employee under this
Rule shall be based upon the following guidelines, unless special circumstances
(such as the need to compensate a Key Employee for incentive awards from a prior
employer that are forfeited in connection with his or her employment by the
Company) warrant deviation from such guidelines:

  •  
in the case of Restricted Units, a guideline Award value up to the target annual
Award amount applicable to the Key Employee, and, in the case of Restricted
Stock, a guideline award value up to 100% of the Key Employee’s base salary

 

 



--------------------------------------------------------------------------------



 



  •  
guideline Award vesting pursuant to which the restrictions on an Award lapse
either on the third anniversary of the date of award, or in accordance with the
schedule applicable to the most recent Awards approved by the Committee for Key
Employees.

An Award of Options or Performance Shares to a Key Employee under this Rule
shall be based upon the following guidelines, unless special circumstances (such
as the need to compensate a Key Employee for incentive awards from a prior
employer that are forfeited in connection with his or her employment by the
Company) warrant deviation from such guidelines:

  •  
Awards of Options and Performance Shares shall be made only to Key Employees who
are not in Tier 3 and below

  •  
a guideline Award value up to the target annual Award amount applicable to the
Key Employee

  •  
guideline Award vesting pursuant to which the restrictions on an Award lapse
either on the third anniversary of the date of award, or in accordance with the
schedule applicable to the most recent Awards approved by the Committee for Key
Employees.

Awards granted pursuant to the authority delegated hereunder shall be
periodically reported to the Committee.

  3.  
Termination Rules for Restricted Units and Performance Shares. Pursuant to the
discretion granted to the Committee with respect to vesting of Restricted Units
and Performance Shares, if a Key Employee (including a Senior Executive Officer)
terminates employment with all Participating Companies during a Restriction
Period or Performance Period because of (a) death, (b) Total Disability, or
(c) his or her termination of employment due to Retirement, that Key Employee
shall be entitled, following the end of the applicable Restriction Period or
Performance Period, to a prorated payment in settlement of such Restricted Units
and Performance Shares, with such proration based on the portion of the
Restriction Period or Performance Period during which the Key Employee was
employed by a Participating Company.

  4.  
Termination Rules for Options. Pursuant to the discretion granted to the
Committee with respect to vesting of Options, if a Key Employee (including a
Senior Executive Officer) terminates employment with all Participating Companies
because of (a) death, (b) Total Disability, or (c) his or her termination of
employment due to Retirement, any Options held by that Key Employee which are
not fully exercisable immediately prior to such optionee’s termination of
employment shall become fully exercisable upon such death, Total Disability or
Retirement, provided however that, in the event of a Key Employee’s Retirement,
the Key Employee’s termination of employment is at least one year after the date
of grant of the Options.

 

 



--------------------------------------------------------------------------------



 



  5.  
Termination Rules for Restricted Stock. Pursuant to the discretion granted to
the Committee with respect to vesting of Restricted Stock, if a Key Employee
terminates employment with all Participating Companies during a Restriction
Period, the restrictions applicable to the shares of Restricted Stock awarded to
such Key Employee shall not lapse upon such termination of employment (and the
shares of Restricted Stock shall not become vested) except as may be otherwise
provided in Section 9 of the Plan (regarding a Change of Control) or such Key
Employee’s Award Document, or as may be specifically approved by the Committee,
regardless of the reason for such termination of employment.

  6.  
Crediting of Dividend Equivalents to Restricted Units. Pursuant to Section 7(g)
of the Plan, the Restricted Unit account of a Key Employee shall be credited
with Dividend Equivalents during the Restriction Period, which shall be subject
to the same terms and conditions (and become payable and be paid) as the
Restricted Units to which they relate. All Dividend Equivalents payable in
respect of Restricted Units shall be deemed reinvested in that number of
Restricted Units determined based on the Fair Market Value on the date the
corresponding dividend on the Stock is payable to stockholders.

  7.  
Termination of Awards. The Committee may in its sole discretion terminate in
whole or in part such portion of a Key Employee’s Award of Restricted Stock,
Restricted Units, Performance Shares, Options, or Rights as has not at the time
of such termination become vested or with respect to which any applicable
Performance Period or Restriction Period has not lapsed, if the Committee
determines that such Key Employee is not performing satisfactorily the duties to
which he or she was assigned (or duties of at least equal responsibility) on the
date the Award was made to the Key Employee.

  8.  
Definition of Total Disability. A “Key Employee” shall be deemed to have
terminated employment by reason of Total Disability for purposes of the Plan if
the Key Employee becomes entitled to receipt of long term disability benefits
under the Company’s Long-Term Disability Benefits Plan for Salaried Employees.

  9.  
Tax Withholding. Federal, state and local income or other taxes to be withheld
with respect to Awards for a Key Employee shall be satisfied by retaining Stock
otherwise deliverable to the Key Employee in an amount sufficient to satisfy the
withholding obligations applicable in respect of such Awards, unless other
arrangements satisfactory to the Executive Vice President, Human Resources are
made for withholding.

 

 